DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on August 2, 2019. 
Currently claims 1-20 are pending, Claims 1, 8 and 15 are independent.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2019 and 08/01/2022 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a method without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claim 1-7 will be included in Step 2 Analysis for the purpose of compact prosecution. Claim 8-14 are directed to a computer program product comprising a computer readable storage medium, “is not to be construed as being transitory signals per se” (Spec ¶ 112), which falls within the statutory category of a product. Claims 15-20 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine.  
With respect to claims 1-7, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites the limitations of “receiving a set of input sequence data and predicted class labels for the set of input sequence data, selecting input sequence, from the set of input sequence data, that have class labels matching a ground truth class label, reducing the selected sequence to anchor points, grouping the reduced selected sequences into critical data set signatures using discriminatory subsequence mining”; claims 2-7 further recite the similar limitations of “mapping the anchor points to the selected sequence, creating a training set comprising the predicted class labels, training a neural network using the training set, mining the selected sequences using prefix-projected sequential pattern mining”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. For example, the claims encompass a user manually receiving data, selecting input sequence, reducing the selected sequence and grouping the reduced selected sequences into critical data set signatures using a pen and paper. Thus, the claims recite an abstract falls within the mental processes grouping. See Revised 2019 Guidance, 84 Fed. Reg. at 52. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 did not recite an additional element for performing the steps. Even if claim 1 recites “a processor” for performing the steps, the processor is recited at a high level of generality and merely invoked as a tool to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the specification discloses “The computer system 801 may contain one or more general-purpose programmable central processing units (CPUs).” See ¶ 106.  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 did not recite an additional element for performing the steps. Even if claim 1 recites “a processor” for performing the steps, the processor is recited at a high level of generality and merely invoked as a tool to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the specification discloses “The computer system 801 may contain one or more general-purpose programmable central processing units (CPUs).” See ¶ 106.  Taking the claim elements separately and as an ordered combination, the computing device, at best, may perform the steps of receiving a set of input sequence data. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other product claims 8-14 and system claims 15-20 parallel claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al., (US 2018/0025291, hereinafter: Dey), and in view of Wang (CN 109033303), and further in view of Nowozin, S. et al., “Discriminative Subsequence Mining for Action Classification”, International Conference on Computer Vision, IEEE Computer Society (2007).
Regarding claim 1, Dey discloses a method comprising: 
receiving a set of input sequence data and predicted class labels for the set of input sequence data (see ¶ 21, ¶ 40-41, ¶ 69, ¶ 171); 
selecting input sequences, from the set of input sequence data, that have class labels matching a ground truth class label (see ¶ 30, ¶ 40, ¶ 35, ¶ 38, ¶ 87, ¶ 168); and 
grouping the reduced selected sequences into critical data set signatures using discriminatory subsequence mining (see ¶ 25-27, ¶ 33-34, ¶ 53, ¶ 93).
Dey discloses the data processing system recovers the expected state frequencies and probability distribution of actions given states by learning a person’s reward function to reduce t matching the model feature function expectations with demonstrated feature expectations; and using the data processing system to extract the data set that shows the most important information to further analyze and filter out the routine behavior (see ¶ 62, ¶ 93-94). 
Dey does not explicitly disclose reducing the selected sequences to anchor points; however, Wang in an analogous art for analyzing knowledge pattern about anchor point discloses
reducing the selected sequences to anchor points (see Abstract; page 2, ¶ 3, page 3, ¶ 2-9, page 6, ¶ 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dey to include teaching of Wang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate solution for data classification. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dey and Wang do not explicitly disclose using discriminatory subsequence mining; however, Nowozin in an analogous for action classification discloses 
using discriminative subsequence mining for action classification in videos and sequential data processing (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dey to include teaching of Nowozin in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding claims 2, 9 and 16, Dey in view of Wang and Nowozin the limitations as discussed above. Wang further discloses the method/medium/system, wherein the reducing further comprises mapping the anchor points to the selected sequences (see Abstract, page 6, ¶ 2-3, page 8, ¶ 2-4).  

Regarding claims 3, 10 and 17, Dey in view of Wang and Nowozin the limitations as discussed above. Dey further discloses the method/medium/system, further comprising: 
creating a training set comprising the predicted class labels, the set of input sequences of data, the selected sequences, the anchor points, and the critical data set signatures (see ¶ 20-24, ¶ 103-104, ¶ 160); and 
training a neural network using the training set (see ¶ 20-22).  

Regarding claims 4, 11 and 18, Dey in view of Wang and Nowozin the limitations as discussed above. Dey further discloses the method/medium/system, wherein the received class labels are predicted using a sequence prediction model (see ¶ 3-6, ¶ 14, ¶ 40) .  

Regarding claims 5, 12 and 19, Dey in view of Wang and Nowozin the limitations as discussed above. Dey further discloses the method/medium/system, wherein the ground truth class label is assured data provided by observation (see ¶ 21, ¶ 40, ¶ 87, ¶ 123).  
In addition, claims 5, 12 and 19 merely describing the characteristics of the ground truth class label, which are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claims 6, 13 and 20, Dey in view of Wang and Nowozin the limitations as discussed above. Nowozin further discloses the method/medium/system, wherein the anchor points are critical data points that lead to disparate outcomes (see page 2, ¶ 3, page 3, ¶ 2-4).  
In addition, claims 6, 13 and 20 merely describing the intended use/result of the anchor points, and is not given patentable weight. If Applicant desires to given the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim.


Regarding claims 7 and 14, Dey in view of Wang and Nowozin the limitations as discussed above. Dey further discloses the method/medium/system, wherein the grouping further comprises, mining the selected sequences using prefix-projected sequential pattern mining (see ¶ 26-27, ¶ 40, ¶ 53, ¶ 175).  

Regarding claim 8, Dey discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see claim 24), the program instructions executable by a computer to cause the computer to: 
receive a set of input sequence data and predicted class labels for the set of input sequence data (see ¶ 21, ¶ 40-41, ¶ 69, ¶ 171); 
select input sequences, from the set of input sequence data, that have class labels matching a ground truth class label (see ¶ 30, ¶ 40, ¶ 35, ¶ 38, ¶ 87, ¶ 168); and 
group the reduced selected sequences into critical data set signatures using discriminatory subsequence mining (see ¶ 25-27, ¶ 33-34, ¶ 53, ¶ 93).  
Dey discloses the data processing system recovers the expected state frequencies and probability distribution of actions given states by learning a person’s reward function to reduce t matching the model feature function expectations with demonstrated feature expectations; and using the data processing system to extract the data set that shows the most important information to further analyze and filter out the routine behavior (see ¶ 62, ¶ 93-94). 
Dey does not explicitly disclose reducing the selected sequences to anchor points; however, Wang in an analogous art for analyzing knowledge pattern about anchor point discloses
reduce the selected sequences to anchor points (see Abstract; page 2, ¶ 3, page 3, ¶ 2-9, page 6, ¶ 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dey to include teaching of Wang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate solution for data classification. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dey and Wang do not explicitly disclose using discriminatory subsequence mining; however, Nowozin in an analogous for action classification discloses 
using discriminative subsequence mining for action classification in videos and sequential data processing (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dey to include teaching of Nowozin in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Dey discloses a system comprising: 
a processor (see ¶ 164); and 
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (see ¶ 164), the method comprising: 
receiving a set of input sequence data and predicted class labels for the set of input sequence data (see ¶ 21, ¶ 40-41, ¶ 69, ¶ 171);  Page 38 of 40 
P201901189US01selecting input sequences, from the set of input sequence data, that have class labels matching a ground truth class label (see ¶ 30, ¶ 40, ¶ 35, ¶ 38, ¶ 87, ¶ 168); and
grouping the reduced selected sequences into critical data set signatures using discriminatory subsequence mining (see ¶ 25-27, ¶ 33-34, ¶ 53, ¶ 93).  

Dey discloses the data processing system recovers the expected state frequencies and probability distribution of actions given states by learning a person’s reward function to reduce t matching the model feature function expectations with demonstrated feature expectations; and using the data processing system to extract the data set that shows the most important information to further analyze and filter out the routine behavior (see ¶ 62, ¶ 93-94). 
Dey does not explicitly disclose reducing the selected sequences to anchor points; however, Wang in an analogous art for analyzing knowledge pattern about anchor point discloses
reducing the selected sequences to anchor points (see Abstract; page 2, ¶ 3, page 3, ¶ 2-9, page 6, ¶ 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dey to include teaching of Wang in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate solution for data classification. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dey and Wang do not explicitly disclose using discriminatory subsequence mining; however, Nowozin in an analogous for action classification discloses 
using discriminative subsequence mining for action classification in videos and sequential data processing (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dey to include teaching of Nowozin in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conway et al., (US 2016/0103954 A1) discloses a method for determining a frequency of each of the reference extracted from a collection of reference sequences derived from a sample for which the signature is to be determined.
Rucker et al., (US 2019/0034947 A1) discloses a method for providing quantitative evaluations of friction within a customer experience to reduce abandonment and improve conversion of transactions.
Sampath (US 2018/0130068 A1) discloses a method for analyzing and evaluating customer effort, identifying the friction points and processing leading to excessive customer effort.
Ji X., Bailey, J., & Dong, G. (2007). “Mining Minimal Distinguishing Subsequence Patterns with Gap Constraints”, Knowledge and Information Systems, 11 (3), 259-286. Wright State University-Main Campus, The Ohio Center of Excellence in Knowledge-enabled computing (4-2007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624